Citation Nr: 0425346	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  04-02 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability, to include as secondary to service-connected 
residuals of a fracture of the right clavicle with 
subluxation and deformity of the sternoclavicular joint.

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
residuals of a fracture of the right clavicle with 
subluxation and deformity of the sternoclavicular joint.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the right clavicle with subluxation and deformity 
of the sternoclavicular joint, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1951 to 
September 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO in 
December 2003.  A transcript of that hearing has been 
associated with the record on appeal.

In May 2004, a hearing was held in Washington, D. C., before 
the undersigned, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

The issue of entitlement to an increased evaluation for 
residuals of a fracture of the right clavicle with 
subluxation and deformity of the sternoclavicular joint, 
currently evaluated as 20 percent disabling, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.




FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  In an August 1994 rating decision, the RO denied the 
appellant's attempt to re-open his claim of entitlement to 
service connection for a cervical spine disability; the 
appellant did not perfect an appeal.

4.  Evidence associated with the record since the August 1994 
rating decision is new and material and so significant that 
it must be considered along with all the evidence of record 
in order to fairly decide the merits of the claim of 
entitlement to service connection for a cervical spine 
disability.

5.  The appellant has a current diagnosis of degenerative 
disc disease of the cervical spine with bulging disc and 
right upper extremity radiculopathy.

6.  A private physician has related the appellant's current 
cervical spine disability to an automobile accident in 
service in 1952.

7.  The appellant has a current diagnosis of degenerative 
disc disease of the lumbar spine.

8.  There is no medical evidence relating the appellant's 
lumbar spine disability to any event or injury in service or 
to his service-connected residuals of a fracture of the right 
clavicle.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying reopening of the 
appellant's claim of entitlement to service connection for a 
cervical spine disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  Evidence received since the August 1994 rating decision 
is new and material, and the appellant's claim of entitlement 
to service connection for a cervical spine disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A cervical spine disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2003).

4.  The appellant's lumbar spine disability was not incurred 
in or aggravated by active service and was not caused by or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records show that in June 
1952 he was treated for a simple, comminuted fracture of the 
right clavicle.  He had been a passenger in an automobile and 
was thrown against the back seat when the driver stopped the 
automobile suddenly to avoid a collision with another 
vehicle.  At an August 1952 separation examination, the 
appellant's spine was evaluated as normal

In February 1953, the appellant was examined by P. W., M. D. 
(Dr. P. W.), for injuries resulting from an automobile 
accident in June 1952.  He complained of a sense of numbness 
over the anterior portion of the deltoid, the upper portion 
of the pectoral area, and over the area of a fractured 
clavicle sustained in the accident.  Dr. P. W. noted an area 
of decreased sensation corresponding to the intermediate 
branch of the supraclavicular nerve.

In December 1953, the appellant was treated as a VA 
outpatient for multiple complaints, including pain in the 
right side of his neck down through his right shoulder and 
arm into his right hand.  X-ray examination of the 
appellant's cervical spine was negative.

At a March 1954 VA special orthopedic examination, the 
appellant was examined for residuals of injuries from an 
automobile collision in 1952.  There was mild atrophy of the 
right shoulder, arm, and forearm.  Diagnoses included 
possible nerve injury to the clavicle and subclavian muscle.

In May 1980, the appellant was treated as a VA outpatient for 
pain on the right side of his neck, which radiated down the 
right upper extremity.  He had a history of injury to his 
neck and right shoulder approximately 30 years previously.  
X-ray examination of the appellant's cervical spine showed 
degenerative joint disease changes.  The diagnosis was 
cervical spondylosis with probable radiculopathy.  VA X-ray 
examination of the appellant's cervical spine in March 1981 
showed moderate spondylosis deformity involving most of the 
vertebral bodies.  In August 1981, the appellant was treated 
as a VA outpatient for complaints of right shoulder and neck 
pain.  He reported that he had been injured in a car accident 
in 1952 and had had shoulder and neck pain since the 
accident.

At a November 1981 VA special orthopedic examination, the 
appellant was diagnosed with osteoarthritis and disc disease 
of the cervical spine with bilateral radiculitis.

Magnetic resonance imaging (MRI) examination of the 
appellant's cervical spine in March 1991 showed cervical 
spondylosis with canal stenosis.

The appellant had additional VA outpatient treatment through 
1997.  In August 1993, he complained of lower back pain since 
one week previously.  Musculoskeletal chest pain was 
diagnosed.  Radiographic imaging of the appellant was 
scheduled.  The appellant returned in April 1994 with 
complaints including constant back pain since approximately 
one week previously.  In May 1994, he reported complaints 
including chronic back and neck pain.  In June 1994, he 
described low back pain, which had persisted since three 
months previously.  MRI examination of the appellant's lumbar 
spine in October 1994 showed degenerative disc disease, most 
marked at L4-L5 and L5-S1, with significant spinal stenosis 
at L4-L5 related to a central protruding disc and posterior 
osteophytes.  Notes dated in October 1994 showed complained 
of neck pain and low back pain that radiated into his left 
leg.

VA outpatient records from 1995 reflect treatment for low 
back pain in January.  The appellant presented again in 
February 1995 for complaints of chronic low back pain, which 
radiated into his left leg.  He left without being examined 
by a physician.  In August 1995, the appellant was treated 
for very severe middle-to-low back pain since approximately 
two weeks previously.  He was noted to have spinal stenosis 
of L4-L5 and L5-S1.  Computed tomography (CT) examination of 
the lumbar spine in showed severe degenerative changes of the 
facet joints mainly on L5-S1 on the left side, localized 
spinal stenosis at L4-L5 mainly secondary to hypertrophy of 
the ligamentum flavum, a mild bulging disc at L4-L5 level, 
and degenerative disc disease involving the L4-L5 and L5-S1 
discs.  In March 1997, the appellant was treated as a VA 
outpatient for chronic neck and lower back pain.  He related 
that the pain had begun the night before.

In February 2000, the appellant was examined by L. L., M.D. 
(Dr. L.) for cervical spondylosis, neck pain, and bilateral 
arm pain and weakness.  The appellant related all of his 
symptoms to a motor vehicle accident in the 1950s during 
military service.  Review of the appellant's medical records 
showed severe cervical spondylosis at multiple levels.

In a January 2001 statement, J. W., M.D. (Dr. W.), stated 
that he treated the appellant for a severe neurological 
condition.  The appellant had signs and symptoms consistent 
with a severe cervical myeloradiculopathy.  He reported 
having been involved in an automobile accident in the 1950s.  
Examination in March 1954 had shown atrophy of the right 
shoulder, arm, and forearm.  Dr. W. explained that atrophy 
was the hallmark of nerve injury.  He opined that it was 
certainly possible that the appellant had suffered, in the 
automobile accident, a cervical spine injury, resulting in 
nerve root damage.  Dr. W. suspected that the appellant then 
developed accelerated degeneration of the neck resulting in 
the current severe cervical spondylosis and resulting 
cervical myeloradiculopathy.  Dr. W. opined "within a 
reasonable degree of medical certainty" that the appellant's 
current neurologic injury was causally related to the 
automobile accident.

At a February 2002 VA orthopedic examination, the appellant 
reported having been involved in a car accident while in 
service.  He fractured his right clavicle.  Following the 
accident, he developed pain in his cervical spine.  The 
examiner diagnosed degenerative disc disease of the cervical 
spine with bulging disc and right upper extremity 
radiculopathy.  The diagnosis was status post cervical spine 
fusion surgery of C4-5 and C5-6.  The examiner stated that it 
was impossible to opine without to speculation as to the 
relationship between the appellant cervical spine disability 
and the car accident in service.  He added that the appellant 
had had injuries prior to service, referring to a prior 
mention of a 1947 football injury, and the history of a fall 
from a ladder after service in 1983.  The appellant also 
complained of low back pain that had begun two months 
previously.  The examiner diagnosed low back pain.  He 
observed that the pain was of recent onset and opined that it 
could not be related to the right clavicle fracture without 
resort to speculation.

At the December 2003 personal hearing at the RO, the 
appellant testified that while he was treated for injuries 
related to the June 1952 automobile accident, a nurse rubbed 
his back and informed him that he had twisted his back badly 
in the accident.  He stated that the pain in his back had 
increased as the pain in his neck had worsened.  His 
physicians were uncertain whether the pain originated from 
his neck or from his back.

At the May 2004 Board hearing, the appellant testified the he 
had had chronic neck pain since the June 1952 automobile 
accident in service.  He resisted seeking medical treatment 
for many years because he was unable to afford private 
medical treatment.  He had difficulty distinguishing pain in 
his neck from pain in his lower back.
Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (determining that VA regulations 
implementing the VCAA are more favorable to claimants than 
the law in effect prior to their enactment).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on these claims.  Accordingly, the Board can issue 
a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's service connection claims was received in 
April 2001.  Thereafter, in a rating decision dated in April 
2002, the appellant's claims were denied.  Only after that 
rating action was promulgated did the RO, in October 2003, 
provide notice to the appellant regarding what information 
and evidence is needed to substantiate his service connection 
claims, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice provided to the 
appellant on October 16, 2003, was not given prior to the 
first adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was again reviewed by the RO as described in a December 
2003 Statement of the Case (SOC).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

As for VA's duty to assist a veteran, the appellant's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant records exist that have not been obtained.  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The appellant was provided a VA 
examination in February 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  Service connection for certain listed 
disorders, including arthritis, may be presumed if the 
disorder became manifest to a degree of 10 percent disabling 
during the veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 38 
C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In addition, under VA regulations, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).


1.  Cervical spine disability

a.  Whether new and material evidence has been submitted to 
re-open 

In a November 1981 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
cervical spine disability, including on a basis secondary to 
the appellant's service-connected residuals of a fracture of 
the right clavicle.  In a December 1981 letter, the RO 
informed the appellant that his claim had been denied.  In an 
August 1994 rating decision, the RO denied the appellant's 
attempt to re-open his claim of entitlement to service 
connection for a cervical spine disability.  The RO notified 
the appellant of its action in an August 1994 letter.  He did 
not perfect an appeal of that decision.  Decisions by the RO 
are final unless appealed to the Board.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996).

The Board acknowledges that, in an April 1997 rating 
decision, the RO again denied the appellant's attempt to re-
open his claim.  However, review of the claims folder fails 
to reveal that the RO provided the appellant with notice of 
its decision.  See 38 C.F.R. §§ 3.103(b) (claimants and their 
representative are entitled to notice of any decision as to 
VA benefits), 19.25 (2003) (an RO must provide notification 
of a determination of entitlement or nonentitlement to VA 
benefits).  Therefore, this decision is not considered final.  
38 C.F.R. § 3.104 (2003).    

The appellant now seeks to reopen his claim of entitlement to 
service connection for a cervical spine disability, including 
as secondary to service-connected residuals of a fractured 
right clavicle.  The law and regulations allow for reopening 
a claim, even when finality has attached, if new and material 
evidence has been submitted.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

The Secretary of VA amended 38 C.F.R. § 3.156(a) on August 
29, 2001, for the purpose redefining what constitutes new and 
material evidence in order to reopen a final decision.  See 
38 C.F.R. § 3.156(a) (2003).  These changes are prospective, 
however, and only apply to claims filed on or after August 
29, 2001.  Therefore, these changes do not apply to the 
present case because the appellant's claim was filed on April 
5, 2001.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the August 1994 final 
decision.  The evidence received after August 1994 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board has reviewed all of the additional evidence 
received herein since the August 1994 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for a cervical 
spine disability, and, therefore, the claim is reopened.  
Specifically, the statement from Dr. W. in January 2001 is 
clearly "new" evidence, because it was not before the RO at 
the time of its August 1994 decision.  The Board also finds 
the evidence to be material because it relates to a specific 
element of the appellant's claim that was essential to the 
August 1994 decision.  The appellant's claim of entitlement 
to service connection was denied in August 1994 because the 
evidence did not show that the appellant's diagnosed cervical 
spine disability was incurred in service.  The new evidence 
suggests a relationship between the appellant's current 
cervical spine disability and his military service.  The new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.


b.  Service connection for a cervical spine disability

Having determined that there is evidence both new and 
material as it relates to the issue of entitlement to service 
connection for a cervical spine disability and having, 
therefore, reopened the claim, the Board must address the 
issue on the merits, considering all the evidence of record.  

In this case, the evidence shows that the appellant currently 
has degenerative disc disease of the cervical spine and right 
upper extremity radiculopathy; therefore, he satisfies the 
criterion of having a current disability.  There is evidence 
in the record that the appellant's cervical spine disability 
was caused by an automobile accident in service in 1952.  Dr. 
W. stated in January 2001 that, because there was evidence of 
neurologic injury in the appellant's right upper extremity in 
March 1954, the medical record showed to a reasonable degree 
of medical certainty that the appellant's current neurologic 
injury was related to the automobile accident.  There is no 
evidence refuting the causal relationship asserted by Dr. W.  
The VA examiner in February 2002 was unable to offer a 
medical opinion without resort to speculation because of the 
possibility that the cervical spine disability had resulted 
from other injuries sustained by the appellant.  Although it 
is unclear from the record whether Dr. W. considered the 
appellant's entire medical history, his opinion is consistent 
with the medical evidence contained within the appellant's 
claims folder.  Accordingly, the evidence supports the 
appellant's claim of entitlement to service connection for a 
cervical spine disability.


2.  Lumbar spine disability

In October 1994, the appellant was diagnosed with 
degenerative disc disease of the lumbar spine; therefore, the 
appellant has demonstrated a current disability of the lumbar 
spine.  However, there is no competent evidence relating the 
appellant's current lumbar spine disability to any event or 
injury in service or to his service-connected residuals of a 
fracture of the right clavicle.

The appellant's service medical records show no treatment of 
any lumbar spine disability.  Physical examination in August 
1952 was negative in all pertinent respects.  The medical 
evidence of record shows that the appellant was first treated 
for low back pain in 1993.  Although the appellant has 
related his lumbar spine disability to his military service 
or to his service-connected residuals of a fractured right 
clavicle, as a layperson, the appellant is not competent to 
provide a medical diagnosis or a medical nexus.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the appellant is not shown to be a medical 
professional, he is not competent to make a determination 
that his lumbar spine disability was incurred in service or 
is proximately due to a service-connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Similarly, 
the appellant has reported that a nurse in service explained 
to him that he had injured his lumbar spine in the 1952 
automobile accident.  Although the original statement was 
purportedly made by a nurse, the present statement is the 
appellant's assertion and, as such, is insufficient to 
constitute medical evidence.  See Robinette, 8 Vet. App. at 
77 ("[T]he connection between what a physician said and a 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence.").

The only competent medical evidence discussing a relationship 
between the appellant's service-connected disability and his 
military service or his service-connected residuals of a 
fracture of the right clavicle is the report of a February 
2002 VA orthopedic examination.  The examiner noted that the 
pain was of recent onset and opined that it could not be 
related to the right clavicle fracture without resort to 
speculation.  Because there is no competent evidence relating 
the appellant's currently lumbar spine disability to his 
military service or to a service-connected disability, his 
claim for service connection must fail.  The preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has been received, the claim for 
service connection for degenerative disc disease of the 
cervical spine with bulging disc and right upper extremity 
radiculopathy is reopened.  

Service connection for degenerative disc disease of the 
cervical spine with bulging disc and right upper extremity 
radiculopathy is granted, subject to the laws and regulations 
governing to the award of monetary benefits.

Service connection for a lumbar spine disability is denied.


REMAND

At a February 2002 VA orthopedic examination, the examiner 
reported that the appellant had normal range of motion in his 
right shoulder.  At the May 2004 hearing before the Board, 
the appellant demonstrated that he had limited motion of his 
right shoulder with repetitive use.  He asserted that the VA 
examination did not adequately account for reduced arm 
function with use and requested a new examination.    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, a remand is in order in this case for a new 
examination.  

Further, the report of the February 2002 VA orthopedic 
examination also indicates that the residual surgical scar 
from the appellant's fractured right clavicle is painful upon 
deep palpation.  Additional disability evaluations are 
available for scars.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); see 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805 (2003).  On remand, 
the RO should consider whether a separate disability 
evaluation for the appellant's surgical scar is appropriate.

Accordingly, the matter is REMANDED to for the following 
action:

1.  The appellant should be afforded a VA 
orthopedic examination and peripheral 
nerves examination to evaluate the 
severity of his service-connected 
residuals of a fracture of the right 
clavicle with subluxation and deformity 
of the sternoclavicular joint.  The 
claims folder, including the reports of 
VA examinations of the appellant's right 
shoulder in March 1954, November 1981, 
and February 2002, should be made 
available to the examiner(s) for review 
before the examination.  The examination 
report should state whether such review 
was accomplished.  To the extent 
possible, the examiner(s) is (are) 
requested to differentiate symptoms of 
the appellant's cervical radiculopathy 
from symptoms resulting from the fracture 
and repair of his right clavicle.

The examiner is asked to identify and 
describe any current symptomatology from 
the service-connected residuals of a 
fracture of the right clavicle with 
subluxation and deformity of the 
sternoclavicular joint, including any 
functional loss associated with the 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner is specifically 
asked to evaluate the level of disability 
demonstrated after repetitive use.  The 
examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

2.  The appellant is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence, including consideration 
of whether a separate evaluation is 
warranted for surgical scars.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Michelle L. Nelsen
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



